Bboyles, C. J.
Mrs. Mathews as an individual and as executrix of the will of another brought a suit against the defendants in error. A judge of the municipal court of Atlanta overruled certain grounds of the demurrer to tile original answer and all of the demurrers to the amended answer, and rendered a judgment against Mrs. Mathews as an individual. Her motion for a new trial was overruled, and that judgment was affirmed by the appellate division of the municipal court. On certiorari the judgment of the appellate division was sustained and the certiorari overruled. Held: Under all the facts of the case as disclosed by the record, the judgment against Mrs. Mathews as an individual was amply authorized by the evidence, and the alleged errors of the trial judge do not require another hearing of the ease. The overruling of the certiorari was not error.

Judgment affirmed.


Luke and Bloochoorth, JJ., eonmr.